DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1-11 are drawn to a computer-implemented method for staffing in-home healthcare services, which is within the four statutory categories (i.e. process). Claims 12-19 are drawn to a system for staffing in-home healthcare services, which is within the four statutory categories (i.e. apparatus). Claim 20 is drawn to a tangible, non-transitory computer-readable medium for staffing in-home healthcare services, which is within the four statutory categories (i.e. manufacture). 
Step 2A of the Alice/Mayo Test - Prong One 
The independent claim 1 (and substantially similar with independent claims 12, 20) recites: 
A computer-implemented method comprising: 
receiving a referral comprising patient data, wherein the patient data indicates a patient is referred for in-home therapy; 
generating, by a processing device, a group of candidate clinicians from a dataset of clinicians, wherein the group of candidate clinicians are matches for providing the in-home therapy to the patient, and the generating is based at least on criteria comprising a candidate clinician having the certain discipline, a current utilization rate of the candidate clinician relative to an overall capacity of the candidate clinician to work over a period of time, and a billing rate the candidate clinician charges per visit; and 
assigning, by the processing device, one clinician from the group of candidate clinicians to perform the in-home therapy for the patient. 
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal behavior or interactions between people, but for the recitation of generic computer components. For example, but for the computer and the processing device, the grouping of candidate clinicians based on set criteria in the context of this claim encompasses an automation of organizing information to assist patients with finding appropriate doctors. If a claim limitation, under its broadest reasonable interpretation, covers management of personal interactions but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Alternatively, the abstract idea identified above could also be categorized as a mental process, but for the recitation of generic computer components. For example, but for the computer and the processing device, the grouping of candidate clinicians based on criteria can be considered an evaluation of the doctor based on those standards to see if they meet the patient’s needs. Therefore, the claim limitation could alternatively fall with the “Mental Processes” grouping of abstract ideas. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-11 and 13-19 reciting particular aspects of staffing in-home healthcare services, but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
The independent claim 1 (and substantially similar with independent claims 12, 20) recites: 
A computer-implemented method comprising: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
receiving a referral comprising patient data, wherein the patient data indicates a patient is referred for in-home therapy; (merely data-gathering steps as noted below, see MPEP 2106.05(g), Symantec)
generating, by a processing device (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), a group of candidate clinicians from a dataset of clinicians, wherein the group of candidate clinicians are matches for providing the in-home therapy to the patient, and the generating is based at least on criteria comprising a candidate clinician having the certain discipline, a current utilization rate of the candidate clinician relative to an overall capacity of the candidate clinician to work over a period of time, and a billing rate the candidate clinician charges per visit; and 
assigning, by the processing device (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), one clinician from the group of candidate clinicians to perform the in-home therapy for the patient. 
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of a computer and a processing device, memory storing instructions, processor, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0187], [0189], [0190], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving referral information with patient data amounts to mere data gathering, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3-4, 10-11, 14-15 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2, 5-6, 16-17 recite additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, and claims 2, 7-9, 13, 18-19 recite additional limitations which add insignificant extra-solution activity to the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and mere data gathering which adds insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving referral information with patient data and using computer and a processing device, memory storing instructions, processor, e.g., Applicant’s spec describes the computer system and consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [0187], [0189], [0190] for a description of the generic computer components); receiving referral information with patient data, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3); using a processor coupled with a memory instructions to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
amount to mere instructions to apply an exception (such as recitations of a computer and a processing device, memory storing instructions, processor, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0187], [0189], [0190], see MPEP 2106.05(f))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea and add insignificant extra solution activity. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 7-9, 13, 18-19 additional limitations which amount to elements that have been 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson et al. (US 2012/0173280) in view of Daniel et al. (US 2008/0010087) 
Regarding claim 1, Gustafson discloses a computer-implemented method comprising: 
generating, by a processing device, a group of candidate clinicians from a dataset of clinicians, wherein the group of candidate clinicians are matches for providing the therapy to the 
the generating is based at least on criteria comprising a candidate clinician having the certain discipline, a current utilization rate of the candidate clinician relative to an overall capacity of the candidate clinician to work over a period of time, and a billing rate the candidate clinician charges per visit; and (Gustafson [0024] discloses matching physicians to patient based on specialty, past performance, availability, geographic location, and/or price. [0018] discloses matching patient and physicians based on patient disease profiles and physicians who specialize in that disease or at least have experience with the patient’s symptoms [0019] discloses candidate physicians can be matched based on other characteristics of the physician such as past performance, outcome, cost, and efficiency of treating patients. Other characteristics can include availability and geographic location)
assigning, by the processing device, one clinician from the group of candidate clinicians to perform the in-home therapy for the patient. (Gustafson [0025] discloses that the physician may be automatically selected for the patient by the system from the recommendation list)
Gustafson does not appear to disclose a referral of patient data indicating the need for in-home therapy. However, Daniel teaches it is old and well-known in the art of healthcare data processing to:
receive a referral comprising patient data, wherein the patient data indicates a patient is referred for in-home therapy; (Daniel [0093] teaches the system receiving user information related to their referred treatment and their physical condition that is necessitating the referral. The information also includes the location of the requested service (e.g., at home, physical therapy clinic) [0052] teaches a patient being prescribed therapy that requires support from a provider and where the therapy could be care provided at their home)
“[T]he providers are filtered based on the particular patient's data.” See Daniel [0061].
 	Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the patient and physician matching system of Gustafson to incorporate receiving a referral with patient data indicating a patient 
Regarding claim 2, Gustafson-Daniel teaches the computer-implemented method of claim 1, further comprising, where Gustafson further discloses: 
transmitting a notification to a computing device of each candidate clinician in the group of candidate clinicians, wherein the notification indicates the candidate clinician is identified as a match to provide the therapy to the patient; (Gustafson [0025] discloses messaging and emailing the physician that they are selected as a candidate match to provide the therapy to the patient)
receiving, from computing devices of a subset of the group of candidate clinicians, indications of interest to perform the therapy for the patient; and (Gustafson [0025] discloses the system receiving an acceptance of the referral request from the candidate doctor indicating their interest to treat the patient)
wherein assigning one clinician further comprises assignment of one clinician from the subset of the group of candidate clinicians to perform the therapy for the patient. (Gustafson [0025] discloses that the physician may be automatically selected for the patient’s therapy session)
And Daniel further teaches:
referral for in-home therapy; (Daniel [0093] teaches the system receiving user information related to their referred treatment and their physical condition that is necessitating the referral. The information also includes the location of the requested service (e.g., at home, physical therapy clinic) [0052] teaches a patient being prescribed therapy that requires support from a provider and where the therapy could be care provided at their home)
The motivations to combine the above mention references was discussed in the rejection of claim 1 and is incorporated herein. 
Regarding claim 3, Gustafson-Daniel teaches the computer-implemented method of claim 2, and Gustafson further discloses: wherein transmitting the notification to the computing device of each candidate clinician in the group of candidate clinicians further comprises at least one action in a group comprising: sending a text message to the computing device of each candidate clinician; sending an 
Regarding claim 4, Gustafson-Daniel teaches the computer-implemented method of claim 1 and in-home therapy, and Gustafson further discloses: wherein assigning further comprises automatically assigning the one clinician from the group of candidate clinicians if the one clinician has indicated a preference for automatic assignments upon matching for providing the therapy to patients. (Gustafson [0025] discloses that the physician may be automatically selected for the patient’s therapy session and that the automatic selection can be overridden by the doctor if they do not want to accept the match {construed as a preference for automatic assignments}).
Regarding claim 5, Gustafson-Daniel teaches the computer-implemented method of claim 1, and Gustafson further discloses: wherein the criteria further comprises at least one of: a distance to the patient from a daily starting point of the candidate clinician, a gender of the patient, the candidate clinician, or both, an ethnicity of the patient, the candidate clinician, or both, a spoken language of the patient, the candidate clinician, or both, whether the candidate clinician is trained on an electronic medical record system used by a source from which the referral was received, whether the candidate clinician is trained in a specialty needed to treat the patient, whether an assistant is to aid the candidate clinician in the in-home therapy, and a status of the candidate clinician. (Gustafson [0037] discloses that the physician(s) can be matched with patients based on clinical indicators as well as demographics and/or other factors [0018] discloses matching patient and physicians based on patient disease profiles and physicians who specialize in that disease or at least have experience with the patient’s symptoms).
Regarding claim 7, Gustafson-Daniel teaches the computer-implemented method of claim 1, and Gustafson further discloses: wherein generating the group of candidate clinicians further comprises ranking the group of candidate clinicians in an order based on the criteria. (Gustafson [0034] discloses ranking the doctors on the list based on their matching qualities to the patient). 
Regarding claim 8, Gustafson-Daniel teaches the computer-implemented method of claim 7, and Gustafson further discloses: generating a rating for each candidate clinician in the group of candidate clinicians; wherein the rating is considered when ranking the group of candidate clinicians in the order. 
Regarding claim 9, Gustafson-Daniel teaches the computer-implemented method of claim 1, and Gustafson further discloses: adding a weight to the criteria related to the current utilization rate of the candidate clinician relative to the overall capacity of the candidate clinician to work over the period of time, wherein the weight increases a probability that the candidate clinicians who are under-utilized relative to their overall capacity to work over the period of time are included in the group of candidate clinicians (Gustafson [0024] discloses matching physicians to patient based on specialty, past performance, availability, geographic location, and/or price [0035] discloses tailoring priorities and other parameters, as well as focusing on profiles, categories, and available information to narrow the list of referral doctors {tailoring parameters and focusing on profiles information and certain categories is construed as analogous to adding weight to the criteria of availability or utilization rate to determine the appropriate list of doctors}).  
Regarding claim 10, Gustafson-Daniel teaches the computer-implemented method of claim 1, and Gustafson further discloses: wherein generating the group of candidate clinicians further comprises supplying a set of patient data to an artificial intelligence engine, the artificial intelligence engine accesses a database of clinician data and selects the group of candidate clinicians based on the set of patient data and the database of clinician data. (Gustafson [0015] discloses an intelligent physician referral system that uses referral algorithms to access the patient medical records to automatically recommend the best candidate physicians [0016] discloses a list is generated or a group of candidate physicians). 
Regarding claim 11,
Regarding claim 12, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as given above. Additionally, Gustafson further discloses a memory storing instructions; and a processor communicatively coupled to the memory, wherein, when the instructions are executed by the processor, the instructions cause the processor to: (Gustafson [0021] discloses using a tangible computer-readable medium which includes any type of computer-readable medium with a volatile and/or non-volatile memory, a volatile and/or non-volatile memory device [0023] discloses instructions stored on the tangible computer-readable medium that cause a processor to carry out the invention).
Regarding claim 13, the claim recites substantially similar limitations as those already addressed in the rejection of claim 2, and, as such, is rejected for similar reasons as given above
Regarding claim 14, the claim recites substantially similar limitations as those already addressed in the rejection of claim 3, and, as such, is rejected for similar reasons as given above
Regarding claim 15, the claim recites substantially similar limitations as those already addressed in the rejection of claim 4, and, as such, is rejected for similar reasons as given above
Regarding claim 16, the claim recites substantially similar limitations as those already addressed in the rejection of claim 5, and, as such, is rejected for similar reasons as given above
Regarding claim 18, the claim recites substantially similar limitations as those already addressed in the rejection of claim 7, and, as such, is rejected for similar reasons as given above
Regarding claim 19, the claim recites substantially similar limitations as those already addressed in the rejection of claim 8, and, as such, is rejected for similar reasons as given above
Regarding claim 20,. 
Claims 6, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson-Daniel in view of Norris et al. (US 2015/0073943). 
Regarding claim 6, Gustafson-Daniel teaches the computer-implemented method of claim 1 and in-home therapy, but does not appear to explicitly teach requesting a specific clinician to be assigned for the therapy. However, Norris teaches it is old and well-known in the art of patient doctor matching to have the referral comprise at least one of a request for a specific clinician to be assigned for the therapy or a request for a specific clinician to be excluded from being assigned for the therapy. (Norris [0090] teaches sending in a referral for a therapy to be provided to the patient where the request is for a certain physician that is known to be a specialist in that field of medicine and would be the best doctor to be assigned for the patient’s therapy session).  
“As an example and not by way of limitation, if an internal medicine specialist is treating a patient and diagnoses that the patient has a heart murmur, the internist may refer the patient to a cardiologist for further diagnosis or treatment. The internist may recommend any cardiologist, or may recommend one by name to the patient.” See Norris [0090].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the patient doctor matching system or Gustafson-Daniel, as modified above, to incorporate requesting a specific doctor to be assigned for the therapy as taught by Norris. Being able to refer the patient to a known internal specialist for further diagnosis or treatment allows the patient to quickly be referred in order to receive the service required without all the hassle of having to sort through the choices. 
Regarding claim 17, the claim recites substantially similar limitations as those already addressed in the rejection of claim 6, and, as such, is rejected for similar reasons as given above
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604.  The examiner can normally be reached on Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686